Blackford, J.
This was an action for a libel. General demurrer to the declaration, and judgment for the defendant.
The alleged libel, as shown by the declaration, is as follows: *427“ Mr. Armentrout (the plaintiff meaning), Sir, Have you any knowledge of those black cassinette pants of mine which you put into your bundle, when you moved to Mr. Allison’s from Mr. Brown’s the last time? Have you ambition sufficient to call a woman a liar? Bring back my breeches, and I will pay you the nails. — Moranda.”
J. Morrison, S. Major, and L. Barbour, for the plaintiff.
W. Quarles, for the defendant.
No extrinsic facts are alleged, nor is there any statement made as to the meaning of the charge. If the suit is sustainable, it is because the matter complained of, in itself, imports a libel. A libel is said to be a malicious defamation expressed in printing or writing, or by signs, pictures, &c., tending to injure the reputation of another, and thereby exposing such person to public hatred, contempt, or ridicule. 2 Selw. N. P. 1061. But that is not the character of the publication before us. There is here no charge of dishonesty, or of any other misconduct which could injure the plaintiff’s reputation.

Per Curiam.-

-The judgment is affirmed with costs.